Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
Claims 1, 2, 4, and5 have been amended.  Claims 21-23 are new.  Claims 3, 8, 16 have been canceled.  Claims 1, 2, 4-7, 9-15, and 17-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 would be allowable should the applicant fix the 112(a) rejection as suggested below and overcome the ODP rejections.
Claim Objections
The applicant improperly claims claim 21 twice.  The last claim 21 should be rewritten as claim 23.  For purpose of examination the Examiner interprets the second claim 21 as claim 23.
Response to Arguments
In light of amendment the Examiner withdraws all rejections towards ASIKAINEN alone.  ASIKAINEN does not explicitly teach the water absorption limitation.  The Examiner could not find away to show the water absorption was inherent.
Applicant argues that the examiner should consider the problem faced by the inventor as reflected explicitly or implicitly in the specification to determine whether a reference was analogous art.
	It is the Examiners’ position that ASIKAINEN is analogous art.  Both ASAKANIEN and the instant application are to recovering and purifying used fibers.  The instant invention is 
According to the MPEP art is analogous if it is in the same field of endeavor “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem)”.  The field of endeavor of the instant case is pulp recycling.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1 the applicant claims at least 17.2 g/g water absorption.  However, from the specification the applicant does not disclose an unbound range.  It appears from the specification the applicant has support to a water absorption of 18.1 g/g.
Claims 2, 4, 5, 22 and 23 depend from claim 1 and are similarly rejected.

In claim 22 the applicant claims at least 7.92 g/g water retention.  However, from the specification the applicant does not disclose an unbound range.  It appears from the specification the applicant has support to a water retention of 8.3 g/g.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claims 2, 3, 4, 22, and 23, the applicant claims “the sanitary product” of claim 1.  Claim 1 is producing a recycled pulp.  The claim preamble should be “the recycled pulp of claim 1”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, 9-15, and 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  10-14 of copending Application No. 16/262,849 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a recycled pulp with an ash content less than 0.65 and a water absorption factor greater than 12 [copending claim 11]. (notes this application will issue on March 30th and this will no longer be a provisional ODP)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4-7, 9-15, and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,895,039. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘039 teaches an overlapping range of ash which makes a prima facie case of obviousness and claimed a water absorption greater 7 g/g which overlaps the instant claimed range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  6, 7, 9, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,562,743 COOK et al., hereinafter COOK, in view of WO 2014/041251 ASIKAINEN et al., hereinafter ASIKAINEN.
	As for claim 6, 7, 9, 10, 14, 15 and 17, COOK discloses sanitary products including diapers [col. 1 lines 23-30].  COOK discloses that the sanitary product comprises fibers and superabsorbent particles [col. 3 lines 53-60].
	COOK discloses that the fibers should have a high cellulose content and high purity [col. 6 lines 58-65].  A preferred pulp is a bleached wood cellulose [col. 6 lines 57-58].  COOK does not disclose that the pulp fibers are recycled fibers with a low ash content.  
	ASIKAINEN discloses a recycled pulp with a low ash content that falls within the claimed range [pg. 18 Table 11].   The starting pulp that has been recycled is a chemical pulp 
	At the time of the invention it would be obvious to substitute the recycled pulp of ASIKAINEN for the pulp of COOK.  The person of ordinary skill in the art would be motivated to do so as COOK states that a preferred pulp is a bleached wood cellulose and ASKAINEN teaches a wood bleached cellulose.  Further, COOK states that high cellulose content is important and ASIKAINEN teaches a pulp with high cellulose content and high purity.
	The person of ordinary skill in the art would be further motivated to use the pulps of ASIKAINEN as the use of recycled pulps is more sustainable [pg. 3 line 19]
These claims include limitations to the source of the fibers before performing the recycling treatment.  Specifically, instant claims 6 and 14 claims the recycled pulp is recovered from a used sanitary product comprising pulp fibers containing organic waste and superabsorbent polymer.  That is they are product by process limitations.  It is the Examiners position that the source of the fiber (fluff or recovered from a diaper) does not change the final structure of the recycled pulp product.  The only final structure discloses is pulp w (i.e. water and fiber suspension) with low ash.  ASKIKAINEN meets this limitation. 
	The Examiner takes this position as the final pulp of ASIKAINEN is a purified recycled pulp with the same ash properties.  Further, sanitary products/fluff pulps will comprise bleached chemical pulps which ASIKAINAN does [pg. 9 Table 1].
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. 
In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). 

In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)
	As for claims 11 and 18, this claim is to the source of the fibers before performing the recycling treatment.  That is it is product by process limitations.  It is the Examiners position that the source of the fiber (chemical) does not change the final structure of the recycled pulp product.  Nevertheless, ASIKAIKIAN does state that the source of the fiber that is recycled comprises a chemical pulp [i.e. kraft; pg. 9 Table 1].
	As for claims 12, 13, 19, and 20, COOK discloses that the SAP can be particulate or fiber based [col. 1 lines 40-45; col. 7 lines 45-50].  COOK discloses that the SAP can be poly acrylic based or starch based [col. 7 lines 58-65 and col. 8 lines 17-18].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748